Citation Nr: 1221231	
Decision Date: 06/18/12    Archive Date: 06/29/12	

DOCKET NO.  09-40 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a chronic right shoulder disability.



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had 20 years of active service from September 1979 to the time of his retirement from the Army in September 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Winston-Salem, North Carolina.

The case was previously before the Board in April 2011 at which time it was REMANDED in pertinent part for further development.  The requested actions have been accomplished to the extent possible and the case has been returned to the Board for appellate review.

The Board notes that the record reflects service connection is in effect for rheumatic mitral valve stenosis.  A 100 percent evaluation was assigned effective January 3, 2007.  A 10 percent rating has been in effect since October 18, 2007.  The Veteran is also receiving service connection for asthma, rated as 10 percent disabling.  A combined rating of 20 percent has been in effect since October 18, 2007.  


FINDING OF FACT

The Veteran's current degenerative joint disease of the right shoulder was not demonstrated during service, and was not shown within one year following separation from service.  It is not otherwise shown to be related to incident or occurrence in service.


CONCLUSION OF LAW

A right shoulder disability, to include arthritis, was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and  5103A, and implemented in part at 38 C.F.R. § 3,159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) determination of disability ratings; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran has been informed of what evidence is required to substantiate his claim, and has been advised as to his and VA's respective duties for obtaining evidence in various letters, including ones dated in April 2008 and April 2011.

The VCAA also requires the VA to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist contemplates that VA will help a claimant obtain records pertinent to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  The Veteran was accorded an examination with an opinion in July 2011.  The Veteran's history as well as the necessary findings to properly decide the claim was set forth in the examination report.  The Board notes the Veteran has not raised any specific contentions with regard to the adequacy of the examination.  A review of the examination report reflects no deficiency and it is deemed adequate to properly decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, following the Board's remand in April 2011, the Veteran was asked to provide information with regard to any health care provider who had treated him for his right shoulder disability since service so VA could obtain the treatment information.  The Veteran did not respond to the request.

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for a right shoulder disability is therefore ready to be considered on the merits.

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that the Veteran has a current disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served 90 days or more of active duty service during a period of war or after December 31, 1946, certain specified disabilities, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent or more within one year following separation there from.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires competent evidence of three things:  (1) A current disability; (2) inservice occurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method for establishing the second or third element is through a demonstration of continuity of symptomatology.  See Barr v, Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) That a condition was noted during service; (2) post service continuity of the symptomatology; and (3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the diagnosis of the disorder is not a determination "medical in nature" and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the claims folder, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  

In this case, the Veteran asserts that his symptoms of pain and discomfort involving the right shoulder have been continuous since service, and he attributes this to the performance of his duties over the course of his 20 years of active service.  However, after review of all the lay and medical evidence, the Board concludes that this assertion of continued symptomatology since active service, while competent, is not credible.

The Board notes that according to the service treatment records, there is no mention whatsoever of any complaint or finding indicative of the presence of a right shoulder disability.  The Veteran was seen on numerous occasions for various purposes, but did not refer to any problems he was experiencing with the right shoulder.

This includes a report of an authorized examination accorded the Veteran in July 1999, just a few months prior to his honorable discharge.  It was noted that during his years of service, he was on jump status for 14 years.  The chief complaints he expressed at the time of the examination included left knee pain and asthma.  He did not refer to right shoulder problems.  His hobbies included participation in sports and weight lifting.  Examination of the musculoskeletal system was unremarkable.  There was notation of a minimal, barely perceptive irregularity in the one-third distal aspect of the left clavicle where he had sustained a fracture many years earlier.  This was difficult to perceive with the naked eye and it was stated he had no pain on examination with palpation and deep palpitation.  No mention was made of any problems with the right upper extremity.  A pertinent diagnosis was not made.

The post service medical evidence of record dates from 2004, a time several years following service discharge.  The Veteran was seen by VA and private facilities for unrelated purposes.  This includes the report of a service department medical record dated in February 2005 when the Veteran was seen for unrelated complaints.  A review of symptoms reflected that with regard to the musculoskeletal system, it was "negative for joint pain, back pain, muscle weakness, and radicular pain."  General physical examination at that time reflected the extremities were all normal.  

Additional post service medical records include the report of a follow-up visit of the Veteran for pneumonia at a service department facility in August 2006.  The Veteran expressed no major complaints at that time.  There was no reference to any problems involving the right shoulder.

When he was seen at a private facility later in August 2006, it was noted he was being seen regarding mitral stenosis.  With regard to past medical history, the only reference was to it being significant for hepatitis C.

The Veteran was hospitalized for several days in October 2006 for mitral valve replacement.  Again, past medical history referred to various problems, with no reference being made to any right shoulder difficulties.

Received by VA in March 2008 was the Veteran's initial post service reference to problems with the right shoulder.  He stated that he had chronic pain, swelling, and symptoms in his shoulder that was "directly related to the performance of my duties while on jump status..."  He stated that supporting documents and location of the illness and treatment would be provided, but nothing has been forthcoming.

The Veteran was accorded an examination of the joints by VA in July 2011.  The claims file was reviewed by the examiner.  The Veteran referred to injuring his right shoulder in service around 1985 while involved in airborne training.  He reported noticing pain along the clavicle area, but did not seek medical attention at that time.  He stated the pain had progressed over the years and he stated that an X-ray study done in 2006 showed arthritis.  Current X-ray studies showed no displaced fracture, abnormal periarticular soft tissue calcifications, or substantial changes of erosive or degenerative arthritis.  The acromioclavicular joint interval measured 6 millimeters which was borderline for grade 1 separation.  The examiner stated that the examination diagnosis was degenerative disc disease.  It was indicated that "degenerative joint disease is less likely as not (less than 50/50 probability) caused by or a result of military service."  The examiner gave as his rationale that there was "no evidence in service medical record of chronicity of care for a shoulder condition during military service."

The Veteran has submitted no supporting documentation for his assertion other than his own arguments.  In referring to the evidence cited above, the Board observes that after the Veteran was discharged, he did not file a claim for service connection for a right shoulder disability for years following service discharge.  The records show he was seen on a number of occasions several years following service for unrelated complaints.  Therefore, he was given opportunities to refer to right shoulder problems and he did not do so.  Indeed, at the time of an evaluation at a service department facility in 2005, it was specifically stated that a review of symptoms with regard to the musculoskeletal area was "negative for joint pain, back pain, muscle weakness, and radicular pain."  The Board finds that history as reported by a Veteran for treatment purposes is of more probative value than recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records or when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the claimant has a strong motive to tell the truth in order to receive proper care).

The numerous opportunities the Veteran had to express complaints with regard to the right shoulder and his failure to do so weigh against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), affirmed per curium, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he did not receive any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds that his current recollections and statements in connection with the claim for compensation benefits are of less probative value than his previous more contemporaneous inservice history and findings, including at service separation, the absence of complaints or treatments for years after service, his previous statements for treatment purposes, and his own previous history of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

A VA health care professional examined the Veteran in July 2011 and indicated that she had access to the entire claims file.  Her opinion was that there is no connection between any current right shoulder disability and the Veteran's years of active service.  There is no medical evidence of record to the contrary.  The Board notes that the contemporaneous evidence of record reflects that the Veteran's right shoulder was normal at the time of separation.  The authorized examination accorded the Veteran in July 1999 revealed two complaints, those being left knee pain and asthma.  No reference was made to any right shoulder disability.  A notation was made of a minimal, barely perceptible irregularity involving the left clavicle where there had been a fracture many years earlier.  However, no reference was made to any problems involving the right upper extremity, to include the right shoulder.  This examination weighs against the claim.  The gap of time between any reported inservice injury and the first post service evidence of the original disorder also weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered in service connection claims).

In view of the foregoing, the Board concludes that there is a preponderance of evidence against the claim for service connection for a right shoulder disability, to include arthritis.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder disability, to include arthritis, is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


